Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim amendments filed 5/13/2021 are acknowledged.  Claims 1, 2, and 4-9 are pending.

Response to Arguments
Arguments filed 5/13/2021 have been considered.
	As to arguments that the sensors of the prior art do not work on flows, that a flow is being measured or actively flowing is an intended use of the system.  The combined system can be used that way as the sensors can still take measurements while liquid is flowing.  Moreover, the applicant provides no reasoning as to way the sensors would not work on flows and points out nothing in the prior art to discourage their use on flows.  In fact, Tokhtuev teaches that the sample flows through the sensor (for example para [0007] and para [0024]).
	No argument is put forth in regards to combinations using Metting for teaching the sensor. Additionally, Metting teaches that the sensor measures a flow (abstract). This rejection is thus maintained.  
	LJ Starr is used as evidence on what “sight glass” means. There is no combination to modify anything based on LJ Starr.
	The applicant challenges the motivation to use a sanitary fitting.  Trickle teaches that sanitary fittings eliminate crevices in order to prevent bacterial growth.  This is motivation in itself.  Additionally, primary reference Becker teaches using the system on edible things such as cannabis extract.  This provides a pretty strong reason to not want rampant bacteria growth in the system.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the pronoun “it” in line 15.  It is unclear to what element “it” refers. The autoflorescence? The flow? Etc.
	Dependent claims are rejected for the same reasons as the claims from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2009/0120873) in view of Tokhtuev et al. (US 2016/0033407), Trickle et al. (US 5,954,375), and Cumings (US 2017/0002292) as evidenced by L.J. Starr.
With regards to claim 1, Becker et al. teaches a system capable of the intended use of purifying cannabis miscella (when such extract is selected for use for ultrafiltration; can be used on broths from plant matter extraction para [0204]), comprising: a feed tank (feed tank) capable of the intended use of storing the miscella derived from cannabis extraction; a plurality of sensor modules (sensors); at least one valve (valve 106 and/or valve on product outlet line); an ultrafiltration membrane module (101 which can be ultrafiltration para [0114] and [0142]); and at least one pump (feed pump 109 and permeate pump 103); wherein a conduit is implemented between all the elements (flow path between each element and through each sensor module) the system is a closed system (can be run as closed when run in recycle mode with no fresh feed or product removal) enabled to maintain a positive or negative pressure created by the at least one pump (function of the pump), enabling moving a flow of the miscealla through the system (pumps fluid to be ultrafiltrated), the at least one valve is positioned between the ultrafiltration membrane and an outlet (product outlet line outlet) (fig 2).   That a level of opening the valve creates different levels of back pressure based on readings from the optical sensors is an intended use of the sensors and valves.  The structure of Becker et al. is capable of such use.  Also 
Becker et al. teaches using a variety of sensors in order to acquire data about the flows in the system at various points including the use of concentration sensors (para [0031]). Becker et al., however, is silent as to the actual construction of any of the sensors.   It is thus necessary and therefore obvious to look to the prior art for known concentration sensors.  Tokhtuev et al. teaches an optical concentration sensor (para [0002]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used an optical concentration as taught by Tukhtuev et al. in order to successfully get concentration data about the flows in the system.  
Becker et al. teaches placing the sensors about the system to get data on the various flows (para [0031]).  Becker et al. appears to show sensor locations (gauge icons) before and after the filter (101) (fig 2).  Additionally, a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have placed an optical sensor upstream and downstream of the filter in order to get concentration data on the flows pre and post filtering.
The combination results in at least one process fitting (sensor device of Tukhtuev) each with at least one optical sensor where the process fitting is upstream or downstream of the filter.
The combination results in at least one process fitting comprising a linear segment of the conduit as a transparent sight glass (the conduit forms the flow path through the sensor and part of that flow path is formed by transparent window (optical emitter window 324); this portion is linear).  Optical sensors function by engaging sight glasses.  A transparent window in this context is a site glass as evidenced by L.J. Starr  which defines sight glass as “Broadly speaking, a sight glass is any kind of window on a process vessel or pipeline”.
The combination does not teach that the chemical process fitting is a sanitary fitting but does teach using the system on edible things (cannabis extract; and Becker et al. teaches various foodstuffs 
Tokhtuev et al. teaches that the process fitting has a transparent window (optical emitter window 324) (provided in the fitting) and is equipped with a light source (optical emitter) enabled to create autofluorescence on the fluid (compound in the fluid fluoresces) by exciting impurities rendering them detectable by the optical sensor (para [0004], [0069], [0070]).  That the sensor reads the autoflourescence of the flow while it translates through the at least one chemical process fitting is an intended use.  The sensor is capable of such us as Tokhutuev teaches that there is flow through the sensor (para [0007] and [0024]).
The combination does not specify that that that the impurities include wax and that the system is capable of detecting them (an impurity in cannabis miscella).  Cumings et al. teaches using filtration to remove impurities from cannabis extract to improve potency of the cannabis extract and that those impurities include wax (para [0011], [0012]).  Tokhtuev et al. teaches that wavelength of light is a result effective variable to detect the desired compound (para [0004]; see whole document).  A person having ordinary skill in the art at the time the invention would have found it obvious to have optimized the wavelength of light in order to detect the desired compound including wax impurities in cannabis extract motivated by an expectation of successfully determining how much impurity there is.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have filtered cannabis extract miscella in the system in order to remove wax and thus increase the potency of the cannabis extract.  A person having ordinary skill in the art at the time the invention was effectively filed have found it obvious to have made the senor able to detect wax impurities in order to 
With regards to claim 2, Becker et al. teaches using an automated controller and providing control of the system (including the valves and pumps) based at least in part on sensor data (collects data sufficient to control the process)(para [0137]).
With regards to claim 4, the combination above results in where the sensors detect impurities that include wax found in cannabis extract.
With regards to claim 5, the fitting is a chemical process fitting (can be used in a process of treating chemicals) and has optical sensors (optical detector assemblies 318, 320, and 322 (Tokhtuev et al. para [0070]).  The sensors are fixed onto a sight glass (window; fixed as part of the whole sensor module by the components of the module) supporting a flow of the miscella (provides a boundary of the fluid flow).  
The combination does not specify that the sight glass and the conduit have similar diameters.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have sized the components as desired in order to achieve the desired conduit flow and viewing area for the sensors. 
With regards to claim 6, Tokhtuev et al. teaches emitting UV light in the wavelength range of 200nm to 400 nm and teaches that the light source can be a laser (para [0057], [0058]).  
With regards to claim 7, Tokhtuev et al. teaches that the process fitting has optical sensors (optical detector assemblies 318, 320, and 322) (para [0070]) and teaches that the detectors and emitters can be at acute angles to eachother (angles ranging from 60 to 120 degrees; some of which are acute) (para [0079]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have selected any angle within the taught range motivated by an expectation of successfully forming the sensor module.  The optical sensors are on the process fitting.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2009/0120873), Tokhtuev et al. (US 2016/0033407), Trickle et al. (US 5,954,375), and Cumings (US 2017/0002292) as applied to claim 1 above and further in view of Master et al. (US 6,827,138) as evidenced by L.J. Starr.  
With regards to claim 8, Becker et al. teaches a heat exchanger (115) and teaches using it to keep temperature at around 15C which is within the claimed range (para [0206]).  Becker et al. thus teaches a heat exchanger that is capable of the intended use of regulating the overall process temperature from 5 to 35C.  Becker et al. does not specify the type of heat exchanger.  It is thus necessary and therefore obvious to look to the prior art for known heat exchangers. Master et al. teaches a cross flow heat exchanger (abstract).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a cross flow heat exchanger motivated by an expectation of successfully exchanging heat.  

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangiacotti et al.  (US 2013/0200005) in view of Tokhtuev et al. (US 2016/0033407), Trickle et al. (US 5,954,375), and Cumings (US 2017/0002292) as evidenced by L.J. Starr.  
With regards to claim 1, Mangiacotti et al. teaches a system capable of the intended use of purifying cannabis miscella comprising: a feed tank (retentate reservoir 102) capable of the intended use of storing the miscella derived from cannabis extraction; at least one process fitting with an optical sensor (UV sensor); at least one valve (control valve 108); an ultrafiltration module (106); and at least one pump (104); wherein a conduit is implemented between all the elements (flow path between each element and through each sensor) the system is a closed system (as shown in fig 1) enabled to maintain a positive or negative pressure created by the at least one pump enabling moving a flow of the miscella 
Mangiacotti et al. does not teach that there is one optical sensor upstream and one downstream of the filter membrane.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have placed optical sensors at various positions including before and after the filter in order to measure the various streams and the system at various locations to insure proper function.  
Mangiacotti et al. does not teach the specifics of the optical sensors but does teach using a variety of sensors to gain information about the flows in the ultrafiltration system (para [0010]). Tokhtuev et al. teaches an optical concentration sensor (para [0002]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used an optical concentration as taught by Tukhtuev et al. in order to successfully get concentration data about the flows in the system (check to see how well or poorly the filtration is operating).  
The combination results in a process fitting (sensor module of Tukhtuev et al.) with at least one optical sensor at least downstream from the membrane.  The combination results in the process fitting having a linear portion of the conduit with a transparent sight glass (the conduit forms the flow path through the sensor and part of that flow path is formed by transparent window (optical emitter window 324); a portion of this is linear).  Optical sensors function by engaging sight glasses.  A transparent window in this context is a site glass as evidenced by L.J. Starr  which defines sight glass as “Broadly speaking, a sight glass is any kind of window on a process vessel or pipeline”.

Tokhtuev et al. teaches that the process fitting has a transparent window (optical emitter window 324) (provided in the fitting) and is equipped with a light source (optical emitter) enabled to create autofluorescence on the fluid (compound in the fluid fluoresces) by exciting impurities rendering them detectable by the optical sensor (para [0004], [0069], [0070]).  That the sensor reads the autoflourescence of the flow while it translates through the at least one chemical process fitting is an intended use.  The sensor is capable of such us as Tokhutuev teaches that there is flow through the sensor (para [0007] and [0024]).
The combination does not specify that that that the impurities include wax and that the system is capable of detecting them (an impurity in cannabis miscella).  Cumings et al. teaches using filtration to remove impurities from cannabis extract to improve potency of the cannabis extract and that those impurities include wax (para [0011], [0012]).  Tokhtuev et al. teaches that wavelength of light is a result effective variable to detect the desired compound (para [0004]; see whole document).  A person having ordinary skill in the art at the time the invention would have found it obvious to have optimized the wavelength of light in order to detect the desired compound including wax impurities in cannabis extract motivated by an expectation of successfully determining how much impurity there is.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have filtered cannabis extract miscella in the system in order to remove wax and thus increase the potency of the cannabis extract.  A person having ordinary skill in the art at the time the invention was 
With regards to claim 9, Mangiacotti et al. teaches wherein a single flow (2) enters the ultrafiltration membrane module and two flows (5 and 3) exit the ultrafiltration module, a first permeate flow (5) is filtered by the membrane and a second retentate flow  (3)  which circulates back to the ultrafiltration membrane module (para [0027]-[0029], fig 1).  
Mangiacottie does not explicitly state that the permeate stream ultimately exits the system.  The permeate stream however, is the desired product stream (fig 1 and whole document).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to remove the permeate from the system so that the permeate can be used as desired.  The permeate stream exits the system along a flow path that includes an exit valve (control valve 110).

 
Claims 1, 2, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2009/0120873) in view of Metting (US 2018/0306708), Trickle et al. (US 5,954,375), and Cumings (US 2017/0002292) as evidenced by L.J. Starr.
With regards to claim 1, Becker et al. teaches a system capable of the intended use of purifying cannabis miscella (when such extract is selected for use for ultrafiltration; can be used on broths from plant matter extraction para [0204]), comprising: a feed tank (feed tank) capable of the intended use of storing the miscella derived from cannabis extraction; a plurality of sensor modules (sensors); at least one valve (valve 106 and/or valve on product outlet line); an ultrafiltration membrane module (101 which can be ultrafiltration para [0114] and [0142]); and at least one pump (feed pump 109 and permeate pump 103); wherein a conduit is implemented between all the elements (flow path between 
Becker et al. teaches using a variety of sensors in order to acquire data about the flows in the system at various points including the use of concentration sensors (para [0031]). Becker et al., however, is silent as to the actual construction of any of the sensors.   It is thus necessary and therefore obvious to look to the prior art for known concentration sensors.  Metting et al. teaches a in situ optical concentration sensor (601A) which optically measures concentrations of process compounds in cannabis extraction as they flow through a clear class tube (process fitting with a site glass) (abstract; fig 7; para [0012]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used an optical concentration as taught by Metting et al. in order to successfully get concentration data about the flows in the system.  
Becker et al. teaches placing the sensors about the system to get data on the various flows (para [0031]).  Becker et al. appears to show sensor locations (gauge icons) before and after the filter (101) (fig 2).  Additionally, a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have placed an optical sensor upstream and downstream of the filter in order to get concentration data on the flows pre and post filtering.

The combination results in at least one process fitting comprising a linear segment of the conduit as a transparent sight glass (the conduit forms the flow path through the sensor and part of that flow path is formed by transparent window (glass tube); this portion is linear).  Optical sensors (601A with detectors 704 and 705; fig 7) function by engaging the sight glass.  A transparent window in this context is a site glass as evidenced by L.J. Starr  which defines sight glass as “Broadly speaking, a sight glass is any kind of window on a process vessel or pipeline”.
The combination does not teach that the chemical process fitting is a sanitary fitting but does teach using the system on edible things (cannabis extract; and Becker et al. teaches various foodstuffs and consumables para [0140]).  Trickle et al. teaches using a sanitary fitting that eliminates crevices in order to prevent bacterial growth in the fitting (abstract).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a sanitary fitting thus avoiding crevices in order to prevent bacterial buildup.  
Metting et al. teaches that the process fitting has a transparent window (clear glass) and is equipped with a light source (optical emitter 703) enabled to create autofluorescence on the fluid (compound in the fluid fluoresces) by exciting impurities rendering them detectable by the optical sensor (para [0070]).  That the sensor reads the autoflourescence of the flow while it translates through the at least one chemical process fitting is an intended use.  The sensor is capable of such us as Metting teaches that there is flow through the sensor (abstract).
The combination does not specify that that that the impurities include wax and that the system is capable of detecting them (an impurity in cannabis miscella).  Cumings et al. teaches using filtration to remove impurities from cannabis extract to improve potency of the cannabis extract and that those impurities include wax (para [0011], [0012]).  Metting et al. teaches that wavelength of light is a result 
With regards to claim 2, Becker et al. teaches using an automated controller and providing control of the system (including the valves and pumps) based at least in part on sensor data (collects data sufficient to control the process)(para [0137]).
With regards to claim 4, the combination above results in where the sensors detect impurities that include wax found in cannabis extract.
With regards to claim 5, the fitting is a chemical process fitting (can be used in a process of treating chemicals) and has optical sensors (601A with detectors 705 and 704; fig 7).  The sensors are fixed onto a sight glass (window; sensor mounts to clear glass)) supporting a flow of the miscella (provides a boundary of the fluid flow).  
The combination does not specify that the sight glass and the conduit have similar diameters.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have sized the components as desired in order to achieve the desired conduit flow and viewing area for the sensors. 

With regards to claim 7, Metting et al. teaches the light source 703 can be at a variable angle alpha with respect to sensor/light detector 704) to detect light at different angles of incidence (fig 7; para [0036])   A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have selected any angle within the taught range motivated by an expectation of successfully forming the sensor module and would have found it obvious to have selected the angle as desired in order to detect light at the desired angle of incidence as taught by Metting et al.  The light source and optical sensor are on the process fitting.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2009/0120873), Metting (US 2018/0306708), Trickle et al. (US 5,954,375), and Cumings (US 2017/0002292) as applied to claim 1 above and further in view of Master et al. (US 6,827,138) as evidenced by L.J. Starr.  
.  

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangiacotti et al.  (US 2013/0200005) in view of Metting (US 2018/0306708), Trickle et al. (US 5,954,375), and Cumings (US 2017/0002292) as evidenced by L.J. Starr.  
With regards to claim 1, Mangiacotti et al. teaches a system capable of the intended use of purifying cannabis miscella comprising: a feed tank (retentate reservoir 102) capable of the intended use of storing the miscella derived from cannabis extraction; at least one process fitting with an optical sensor (UV sensor); at least one valve (control valve 108); an ultrafiltration module (106); and at least one pump (104); wherein a conduit is implemented between all the elements (flow path between each element and through each sensor module) the system is a closed system (as shown in fig 1) enabled to maintain a positive or negative pressure created by the at least one pump enabling moving a flow of the miscella through the system (the function of the pump), the at least one valve is positioned between the ultrafiltration membrane and an outlet (between the membrane and outlet of line 4 to the retentate reservoir) and a level of opening of the valve creates different levels of back pressure (function of the valve).  The valve is capable of the intended use of varying the back pressure based on readings from the optical sensors (fig 1 and para [0006], [0010], [0027]-[0029]).

Mangiacotti et al. does not teach the specifics of the optical sensors but does teach using a variety of sensors to gain information about the flows in the ultrafiltration system (para [0010]). Metting et al. teaches a in situ optical concentration sensor (601A) which optically measures concentrations of process compounds in cannabis extraction as they flow through a clear class tube (process fitting with a site glass) (abstract; fig 7; para [0012]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used an optical concentration sensor as taught by Metting et al. in order to successfully get concentration data about the flows in the system to monitor the extraction process.  
The combination results in a process fitting (glass tube with sensor 601A) with at least one optical sensor at least downstream from the membrane.  The combination results in the process fitting having a linear portion of the conduit with a transparent sight glass (the conduit forms the flow path through the sensor and part of that flow path is formed by transparent window (clear glass; a portion of this is linear).  Optical sensors (601A with detectors 704 and 705; fig 7) function by engaging the sight glass.  A transparent window in this context is a site glass as evidenced by L.J. Starr  which defines sight glass as “Broadly speaking, a sight glass is any kind of window on a process vessel or pipeline”.
The combination does not teach that the chemical process fitting is a sanitary fitting but does teach using the system on edible things (cannabis extract; and Becker et al. teaches various foodstuffs and consumables para [0140]).  Trickle et al. teaches using a sanitary fitting that eliminates crevices in order to prevent bacterial growth in the fitting (abstract).  A person having ordinary skill in the art at the 
Metting et al. teaches that the process fitting has a transparent window (clear glass) and is equipped with a light source (optical emitter 703) enabled to create autofluorescence on the fluid (compound in the fluid fluoresces) by exciting impurities rendering them detectable by the optical sensor (para [0070]).  That the sensor reads the autoflourescence of the flow while it translates through the at least one chemical process fitting is an intended use.  The sensor is capable of such us as Metting teaches that there is flow through the sensor (abstract).
The combination does not specify that that that the impurities include wax and that the system is capable of detecting them (an impurity in cannabis miscella).  Cumings et al. teaches using filtration to remove impurities from cannabis extract to improve potency of the cannabis extract and that those impurities include wax (para [0011], [0012]).  Metting et al. teaches that wavelength of light is a result effective variable to detect the desired compound (para [0149]; [0070]; [0140]; see whole document).  A person having ordinary skill in the art at the time the invention would have found it obvious to have optimized the wavelength of light in order to detect the desired compound including wax impurities in cannabis extract motivated by an expectation of successfully determining how much impurity there is.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have filtered cannabis extract miscella in the system in order to remove wax and thus increase the potency of the cannabis extract.  A person having ordinary skill in the art at the time the invention was effectively filed have found it obvious to have made the senor able to detect wax impurities in order to track the efficacy of the filtration (how much impurity was present and how much was removed and how much still remains in each of the flows).  
With regards to claim 9, Mangiacotti et al. teaches wherein a single flow (2) enters the ultrafiltration membrane module and two flows (5 and 3) exit the ultrafiltration module, a first permeate flow (5) is filtered by the membrane and a second retentate flow  (3)  which circulates back to the ultrafiltration membrane module (para [0027]-[0029], fig 1).  
Mangiacotti does not explicitly state that the permeate stream ultimately exits the system.  The permeate stream however, is the desired product stream (fig 1 and whole document).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to remove the permeate from the system so that the permeate can be used as desired.  The permeate stream exits the system along a flow path that includes an exit valve (control valve 110).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197.  The examiner can normally be reached on Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD R SPAMER/Primary Examiner, Art Unit 1799